
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 141
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Franks of Arizona
			 (for himself, Mr. Cleaver,
			 Mr. Shuler,
			 Mr. Duncan of South Carolina,
			 Mr. Pitts,
			 Mr. Daniel E. Lungren of California,
			 Mr. Akin, Mr. Lamborn, and Mr.
			 McGovern) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing condolences for the murder of
		  Punjab Governor Salman Taseer and Pakistan Minister of Minority Affairs Shahbaz
		  Bhatti, and calling for a Taseer-Bhatti Resolution in the United Nations Human
		  Rights Council honoring their courage in defense of core principles of
		  Pakistan’s democracy, enshrined in the Universal Declaration of Human Rights,
		  particularly the freedom of religion.
	
	
		Whereas two respected Pakistani officials—Punjab Governor
			 Salman Taseer and Pakistan Minister of Minority Affairs Shahbaz Bhatti—were
			 both murdered for their advocacy on behalf of religious freedom for people of
			 all faiths throughout Pakistan on January 4, 2011, and March 1, 2011,
			 respectively;
		Whereas both Taseer and Bhatti were actively opposed to
			 the death sentence handed down to Asia Bibi in November 2010 for insulting
			 Islam and called for amendments to the blasphemy laws;
		Whereas blasphemy laws under section 295(c) of the
			 Pakistan Penal Code carry the criminal penalties of life imprisonment and the
			 death penalty and have led to increasing acts of harassment and violence
			 against Pakistani citizens, thousands of whom have had cases filed against them
			 often on the basis of false accusations and with little recourse or
			 justice;
		Whereas according to the United States Commission on
			 International Religious Freedom, Blasphemy laws have been used against
			 members of religious minorities and dissenters within the majority Muslim
			 community, and frequently result in imprisonment on account of religion or
			 belief and/or vigilante violence.;
		Whereas more than 30 people have been killed by lynch mobs
			 after being accused of blasphemy in Pakistan since the law was adopted in 1979
			 and perpetrators are seldom brought to justice;
		Whereas Bhatti decried recent attacks by extremist groups
			 on religious minorities saying they allowed intolerance and violence to
			 perpetuate itself;
		Whereas only days before he was murdered Taseer warned on
			 Twitter: I was under huge pressure 2 cow down b4 rightist pressure on
			 blasphemy, Refused. Even if I’m the last man standing.;
		Whereas the United Nations has repeatedly endorsed
			 blasphemy laws through annual defamation of religions or
			 vilification of religions resolutions that call for member
			 states to take measures to prevent criticism of religion;
		Whereas Pakistan has been the main sponsor of resolutions
			 through the Organization of Islamic Conference at the United Nations since 1999
			 which attempt to provide an internationally recognized legal justification for
			 their existing blasphemy laws;
		Whereas according to the Department of
			 State’s 2010 International Religious Freedom Report on Pakistan, discriminatory
			 legislation and the Government’s failure or delay in addressing religious
			 hostility by societal actors fostered religious intolerance, acts of violence,
			 and intimidation against religious minorities;
		Whereas specific laws that discriminated against religious
			 minorities included the anti-Ahmadi provisions of the penal code and the
			 blasphemy laws which provided the death penalty for defiling Islam or its
			 prophets;
		Whereas according to the Becket Fund for Religious
			 Liberty, Blasphemy laws empower states against their citizens, protect
			 ideas rather than individuals, and engender violence by condemning peaceful
			 speech. While proponents of the defamation of religions
			 resolution and blasphemy laws say they are needed to defend the honor of
			 vulnerable religious believers, in reality they only achieve more violence by
			 creating a culture of impunity where the state officially sides with
			 extremists.; and
		Whereas recalling that Muhammad Ali Jinnah, founder of the
			 Republic, in an historic speech before the constituent assembly in 1947 urged
			 citizens to worship as they choose and stated, You may belong to any
			 religion or caste or creed-that has nothing to do with the business of the
			 State.: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Secretary of State and the
			 United States Permanent Representative to the United Nations to introduce a
			 Taseer-Bhatti Resolution in the United Nations Human Rights
			 Council advocating the repeal of blasphemy laws and condemning their adverse
			 effects on freedom of religion and thought and to continue to work to defeat
			 passage of the annual defamation resolutions introduced by the
			 Organization of Islamic Conference; and
			(2)calls on the
			 President to initiate a dialogue with the Government of Pakistan to address the
			 blasphemy laws, including engaging in a bilateral review of—
				(A)the compatibility
			 of all blasphemy legislation with the universally recognized freedom of
			 religion with the intent to repeal or amend such incompatible
			 legislation;
				(B)the actions
			 against those who make claims of blasphemy that have incited violence;
				(C)how the Government
			 of Pakistan protects individuals like Taseer and Bhatti and can establish an
			 early warning mechanism to protect all citizens from calls to violence;
			 and
				(D)the burden of
			 proof used to allow citizens to file claims of blasphemy against other citizens
			 and whether such claims need to meet a certain threshold of evidence before
			 being filed, education provided the general public on the rights of religious
			 minorities in order to create a climate of religious tolerance.
				
